DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 13-18 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language 
Claim 13 recites “a context extraction engine for extracting…”, “a selection module for selecting” and “a prioritization engine for prioritizing…”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 6 and 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With regard to Claim 2, the claim recites the limitation "the task requirements" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
With regard to Claim 6, the claim recites the limitation "wherein extracting content data from the content repository" in the first line.  There is insufficient antecedent basis for this limitation in the claim with regard to both “content data” and “the content repository”.

With regard to Claims 13-18, the following claim limitations invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function or system and to clearly link the structure, material, or acts to the function or system. The specification is devoid of adequate structure to perform the claimed functions and systems. In particular:
Claim 13 recites “a context extraction engine for extracting…”, wherein Paragraphs [0030] and [0056] of the Applicant’s specification only briefly describes that “context extraction engine” could be implemented using computer readable instructions stored a memory device.
Claim 13 further recites “a selection module for selecting”, wherein Paragraph [0065] of the Applicant’s specification only briefly describes the functionality of the “selection module”.
Claim 13 further recites “a prioritization engine for prioritizing…”, wherein Paragraph [0066] of the Applicant’s specification only briefly describes the functionality of the “prioritization engine”.
 There is no disclosure of any particular structure, either explicitly or inherently, to perform the recited functions or systems. As would be recognized by those of ordinary skill in the art, the above systems and functions could be implemented in any number of 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since the claims do not fall within at least one of the four categories of patent eligible subject matter.
As per Claim 13, this claim recites a system comprising “a context repository … a context extraction engine … a context database … a knowledge database … a selection module … and a prioritization engine”, which as discussed above, with the broadest reasonable interpretation and in light of the specification, are software components.
As such, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. The software recited in the claim is clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. Therefore, the recited limitations fail to fall within a statutory category.
The dependent claims, Claims 14-18, have inherited the deficiencies of independent Claim 13 and have not resolved the deficiencies. Therefore, they are also rejected based on the same rationale as applied to Claim 13 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US PGPUB 2017/0060555; hereinafter “Allen”) in view of Allgeier et al. (US PGPUB 2021/0064349; hereinafter “Allgeier”).
Claim 1:
Allen teaches a method for automation of task identification for a software asset, the method comprising:
extracting context data from a context repository of the software asset, the context repository comprising technical and operational properties, features, and conditions of the software asset ([0048] “The code repository index 312 includes a plurality of code snippets 320, where each code snippet 320 includes an associated keyword index, machine learning (ML) identified and type (T).” [0061] “at step 520, the 
matching the extracted context data to relevant tasks in a knowledge database comprising task guidelines accessible with a retrieval tool to select tasks specific to the software asset based on the context data ([0049] “The code correlator 316 correlates a statement component with a code snippet 320. In various embodiments, the code correlator 320 matches parameters, matches methods, determines an execution order and determines an execution environment.” [0051] “The complex task analysis system analyzes the content such as text utilizing natural language processing (NLP) to identify programmable tasks, identify code matching the programmable tasks and execute the code.”); and
generating a prioritized task list comprising the selected tasks for the software asset ([0027] “As part of the extracted information 15A/B, the Question Priority Manager subsystem 14 may identify the SLA or QoS processing requirements that apply to the question being analyzed.” [0030] “it will be appreciated that such internal prioritization within each QA system pipeline may be augmented by the external target priority values generated for each question by the Question Priority Manager subsystem 14 to take precedence or ranking priority over the question start time.”).

With further regard to Claim 1, Allen does not teach the following, however, Allgeier teaches:
updating the prioritized task list throughout the software lifecycle when updates are made to the context repository or knowledge database that are relevant to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Allen with the updating as taught by Allgeier in order “to easily update the applications as new technological developments and/or best practices evolve” (Allgeier [0043]).

Claim 2:
Allen in view of Allgeier teaches the method of claim 1, and Allgeier further teaches wherein the task requirements comprise security requirements ([0005] “Before the code snippets are generated, a non-coder can provide a set of specifications (e.g. … security-based specifications, etc.) using an application design tool.”).

Claim 3:
Allen in view of Allgeier teaches the method of claim 1, and Allen further teaches wherein the context data comprises source code and natural language ([0048] “The code repository index 312 includes a plurality of code snippets 320, where each code snippet 320 includes an associated keyword index, machine learning (ML) identified and type (T) … the machine learning indication is based upon a logistic regression operation which determines which of the set of subject verb objects or set of verbs that fall into a 

Claim 4:
Allen in view of Allgeier teaches the method of claim 1, and Allen further teaches wherein the context repository is at least one of a system of record, source code repository, and epic repository ([0053] “The code similarity expansion operation searches the repository for a code segment (Ci) (i.e., a code snippet) that represents the requirements”).

Claim 6:
Allen in view of Allgeier teaches the method of claim 1, and Allen further teaches wherein extracting content data from the content repository comprises performing natural language processing on at least one context repository ([0007] “the invention includes a complex task analysis operation which analyzes content such as text utilizing natural language processing (NLP) to identify programmable tasks, identify code matching the programmable tasks and execute the code … , the complex task analysis 

Claim 7:
Allen in view of Allgeier teaches the method of claim 1, and Allgeier teaches further comprising performing a meta analysis on source code of the software asset ([0030] “Once the domain experts have specified the intent and desire via application design tool 140, the information representing the intent and design may be translated and stored as metadata. In some embodiments, the metadata representation of the intent and desire of the domain expert can be stored in metadata/abstraction database 160. Generator 150 can access the metadata and abstraction data in database 160 and automatically generate appropriate code artifacts for applications 110A-110N.”).

Claim 8:
Allen in view of Allgeier teaches the method of claim 1, and Allgeier teaches further comprising scanning source code of the software asset using a code scanner to identify any code vulnerabilities ([0042] “Using determination operation 350, a determination can be made as to whether the applications may need any updates. In some embodiments, the updates may be minor changes to the code to fix bugs or security issues,” wherein “security issues” are the “code vulnerabilities”.).

Claim 9:
Allen in view of Allgeier teaches the method of claim 1, and Allen further teaches wherein the method is performed by more than one computing device ([0020] “Computer readable program instructions for carrying out operations of the present invention … The computer readable program instructions may execute … entirely on the remote computer or server or cluster of servers.”).

Claim 10:
Allen in view of Allgeier teaches the method of claim 1, and Allen further teaches wherein context data is extracted from the context repository with natural language processing of the context repository ([0007] “the invention includes a complex task analysis operation which analyzes content such as text utilizing natural language processing (NLP) to identify programmable tasks, identify code matching the programmable tasks and execute the code … , the complex task analysis operation includes applying natural language processing (NLP) to content [e.g., a document or other content source] to form a series of operational descriptions D1, D2, . . . Dn, wherein for each Di there is an input Ii, an output Oi, and an operational description Di mapping the Ii to the Oi; searching a repository for a code segment (Ci) [implementation] of each Di” ).

Claim 11:

	
	Claim 13:
	Allen teaches a system for automation of task identification in a software asset lifecycle comprising:
a context repository comprising context data for the software asset, the context data specific to the technical and operational properties, features, and conditions of the software asset ([0048] “The code repository index 312 includes a plurality of code snippets 320, where each code snippet 320 includes an associated keyword index, machine learning (ML) identified and type (T).”);
a context extraction engine for extracting the context data from the context repository ([0061] “at step 520, the complex task analysis operation 500 searches a code repository using terms, types, verbs, etc. that were identified when decomposing the natural language statements.”);

a prioritization engine for prioritizing the selected tasks ([0027] “As part of the extracted information 15A/B, the Question Priority Manager subsystem 14 may identify the SLA or QoS processing requirements that apply to the question being analyzed.” [0030] “it will be appreciated that such internal prioritization within each QA system pipeline may be augmented by the external target priority values generated for each question by the Question Priority Manager subsystem 14 to take precedence or ranking priority over the question start time.”).

With further regard to Claim 13, Allen does not teach the following, however, Allgeier teaches:
a knowledge database comprising task guidelines accessible with a retrieval tool for storing task requirements ([160] “Once the domain experts have specified the intent and desire via application design tool 140, the information representing the intent and design may be translated and stored as metadata. In some embodiments, the metadata representation of the intent and desire of the domain expert can be stored in metadata/abstraction database 160.”); and
a selection module for selecting tasks relevant to the software asset from the knowledge database based on the context data specific to the software asset ([0041] “the domain experts are able to convey the intent, desires, or requirements without 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Allen with the knowledge database and task selection as taught by Allgeier in order “to easily update the applications as new technological developments and/or best practices evolve” (Allgeier [0043]).

Claim 14:
Allen in view of Allgeier teaches the system of claim 13, and Allgeier further teaches wherein the task requirements are security task requirements ([0005] “Before the code snippets are generated, a non-coder can provide a set of specifications (e.g. … security-based specifications, etc.) using an application design tool.”).

Claim 15:
Allen in view of Allgeier teaches the system of claim 13, and Allgeier further teaches wherein the context extraction engine comprises a code scanner ([0042] “Using determination operation 350, a determination can be made as to whether the applications may need any updates. In some embodiments, the updates may be minor changes to the code to fix bugs or security issues.”).


Allen in view of Allgeier teaches the system of claim 13, and Allen further teaches wherein the context extraction engine comprises a natural language processor ([0007] “the invention includes a complex task analysis operation which analyzes content such as text utilizing natural language processing (NLP) to identify programmable tasks, identify code matching the programmable tasks and execute the code … , the complex task analysis operation includes applying natural language processing (NLP) to content [e.g., a document or other content source] to form a series of operational descriptions D1, D2, . . . Dn, wherein for each Di there is an input Ii, an output Oi, and an operational description Di mapping the Ii to the Oi; searching a repository for a code segment (Ci) [implementation] of each Di” ).

Claim 17:
Allen in view of Allgeier teaches the system of claim 13, and Allgeier further teaches wherein the context repository is a management system ([0023] “various embodiments include one or more of the following technical effects, advantages, and/or improvements: … 9) management of business workflow lifecycles … 10) creation, modification, and reuse of code artifacts and snippets in creation of enterprise level software.” [0027] “As illustrated in FIG. 1, operating environment 100 may include … cloud-based development and management platform 120”).

Claim 18:


Claim 20:
Allen teaches a computerized system for automation of task identification for a software asset from context data of the software asset, the system comprising:
a computer system comprising at least one processor, and at least one memory device (Figure 2: System 202 comprising Processor Unit 204 and System Memory 236.), and
at least one network communication device (Figure 2: Network Interface 230); and
a context extraction engine stored in the at least one memory device comprising computer readable instructions, that when executed by the at least one processor cause the at least one processor to (Figure 2: System Memory 236 storing Complex Task Analysis System 250.):

match the extracted context data to relevant tasks in a knowledge database to select relevant tasks for the software asset ([0049] “The code correlator 316 correlates a statement component with a code snippet 320. In various embodiments, the code correlator 320 matches parameters, matches methods, determines an execution order and determines an execution environment.” [0051] “The complex task analysis system analyzes the content such as text utilizing natural language processing (NLP) to identify programmable tasks, identify code matching the programmable tasks and execute the code.”);
generate a prioritized task list comprising the selected tasks for the software asset ([0027] “As part of the extracted information 15A/B, the Question Priority Manager subsystem 14 may identify the SLA or QoS processing requirements that apply to the question being analyzed.” [0030] “it will be appreciated that such internal prioritization within each QA system pipeline may be augmented by the external target priority values generated for each question by the Question Priority Manager subsystem 14 to take precedence or ranking priority over the question start time.”).

With further regard to Claim 20, Allen does not teach the following, however, Allgeier teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Allen with the updating as taught by Allgeier in order “to easily update the applications as new technological developments and/or best practices evolve” (Allgeier [0043]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Allgeier as applied to claim 1 above, and further in view of Elbaum et al. (US PGPUB 2014/0108418; hereinafter “Elbaum”).
Claim 5:
Allen in view of Allgeier teaches all the limitations of claim 1 as described above. Allen in view of Allgeier does not teach the following, however, Elbaum teaches:
further comprising scanning a plurality of context repositories ([0028] “Determining suitable source code that aligns with user-entered specifications may include comparing portions of the specifications to known repositories of source code.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Allen in view of Allgeier with the plurality of repositories as taught by Elbaum in order .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Allgeier as applied to claim 1 above, and further in view of Duggal et al. (US PGPUB 2018/0107459; hereinafter “Duggal”).
Claim 12:
Allen in view of Allgeier teaches all the limitations of claim 1 as described above. Allen in view of Allgeier does not teach the following, however, Duggal teaches:
further comprising costing a software development project by calculating resources required to address each task in the prioritized task list ([0127] “based on the existing code components that may be used and based on the new code components that must be developed, the software creating component may provide, to the user, a cost estimate for the software program.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Allen in view of Allgeier with the resource calculation as taught by Duggal in order “to ensure that customers have transparency in pricing” (Duggal [0054]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Allgeier and in view of Yiu et al. (US PGPUB 2010/0094899; hereinafter “Yiu”).
Claim 19: 

extracting context data from a context repository, the context data relevant to the software asset ([0048] “The code repository index 312 includes a plurality of code snippets 320, where each code snippet 320 includes an associated keyword index, machine learning (ML) identified and type (T).” [0061] “at step 520, the complex task analysis operation 500 searches a code repository using terms, types, verbs, etc. that were identified when decomposing the natural language statements.”);
matching extracted context data to relevant tasks in a knowledge database to select tasks for the software asset ([0049] “The code correlator 316 correlates a statement component with a code snippet 320. In various embodiments, the code correlator 320 matches parameters, matches methods, determines an execution order and determines an execution environment.” [0051] “The complex task analysis system analyzes the content such as text utilizing natural language processing (NLP) to identify programmable tasks, identify code matching the programmable tasks and execute the code.”); and
generating a prioritized task list comprising the selected tasks for the software asset ([0027] “As part of the extracted information 15A/B, the Question Priority Manager subsystem 14 may identify the SLA or QoS processing requirements that apply to the question being analyzed.” [0030] “it will be appreciated that such internal prioritization within each QA system pipeline may be augmented by the external target priority values generated for each question by the Question Priority Manager subsystem 14 to take precedence or ranking priority over the question start time.”).

With further regard to Claim 19, Allen does not teach the following, however, Allgeier teaches:
updating the prioritized task list throughout the software lifecycle when updates are made to the context repository or knowledge database that are relevant to the software asset ([0008] “Once the update to the code generator has been implemented, the cloud-based software platform can identify any code snippets that need to be need to be updated and generate updated code snippets using the code generator. The customized application can then be regenerated based on the updated code snippets.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Allen with the updating as taught by Allgeier in order “to easily update the applications as new technological developments and/or best practices evolve” (Allgeier [0043]).

With further regard to Claim 19, Allen in view of Allgeier does not teach the following, however, Yiu teaches:
assigning each task in the prioritized task list as a machine addressable task or a task requiring human intervention; directing machine-addressable tasks to a machine asset; and directing tasks requiring human intervention to a developer task list ([0015] “The problem may be most efficiently solved by using a combination of humans and machines. The system may maintain a registry of humans and machines, referred to as components, capable of contributing to solve the problem. The registry may contain the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Allen in view of Allgeier with the task assigment as taught by Yiu since “The problem may be most efficiently solved by using a combination of humans and machines” (Yiu [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOANNE G MACASIANO/           Examiner, Art Unit 2194